t c memo united_states tax_court kevin james cullinane petitioner v commissioner of internal revenue respondent docket no filed date kevin james cullinane pro_se lisa n primavera for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for and additions to tax under sec_6651 and sec_6654 in the amounts of dollar_figure and dollar_figure respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether dollar_figure that petitioner received as compensation_for services constitutes taxable_income and whether petitioner is liable for additions to tax under sec_6651 and sec_6654 findings_of_fact some of the facts have been stipulated and are so found when the petition was filed petitioner resided in newport beach california in petitioner received dollar_figure as compensation_for services rendered as a lecturer and researcher for miliken co for petitioner did not make estimated_tax payments and petitioner did not file an individual federal_income_tax return on audit respondent determined that petitioner received the dollar_figure as taxable_income respondent also determined that petitioner is liable for the additions to tax opinion gross_income is defined as all income from whatever source derived including compensation_for services sec_61 in general respondent's determinations in a notice_of_deficiency are presumed to be correct and taxpayers bear the burden of proving that those determinations are erroneous rule a 290_us_111 petitioner makes numerous tax_protester arguments petitioner argues that he has a basis in his labor equal to his compensation and that therefore the dollar_figure in compensation he received in does not constitute taxable_income petitioner also argues that the federal_income_tax constitutes an excise_tax and that his compensation was not earned under any privilege or license on which an excise_tax can be imposed courts have consistently held that compensation_for services rendered constitutes taxable_income and that taxpayers have no tax basis in their labor 784_f2d_1006 9th cir 760_f2d_1003 9th cir 640_f2d_1014 9th cir 82_tc_403 80_tc_1111 courts have also rejected the argument that a taxpayer is liable for income_tax only if the taxpayer has received a privilege or license on which an excise_tax can be imposed olson v united_states supra pincite 633_f2d_1356 9th cir petitioner has stipulated that he received the dollar_figure in question as compensation_for services we conclude that the dollar_figure petitioner received in from miliken co constitutes taxable_income we also reject petitioner's other tax_protester arguments additions to tax under sec_6651 an addition_to_tax is imposed for failure_to_file a federal_income_tax return this addition_to_tax will not be imposed if it is shown that the failure_to_file was due to reasonable_cause and not due to willful neglect petitioner has not presented any evidence that his failure_to_file was due to reasonable_cause petitioner's argument that he is not required to pay tax on compensation_for services does not constitute reasonable_cause we conclude that petitioner is liable for the addition_to_tax under sec_6651 under sec_6654 an addition_to_tax is imposed for failure to make estimated income_tax payments petitioner stipulated that he made no payments of estimated_tax and petitioner does not assert that an exception applies we conclude that petitioner is liable for the addition_to_tax under sec_6654 to reflect the foregoing decision will be entered for respondent
